Citation Nr: 0836752	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
claimed residuals of a septoplasty from June 1, 2002 through 
May 26, 2008.

2.  Entitlement to a disability rating in excess of 10 
percent for claimed residuals of a septoplasty from May 27, 
2008.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984 and from May 1985 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for status post 
septoplasty, and assigned a noncompensable (zero percent) 
disability rating, effective from June 1, 2002.

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript has been associated with the 
file.  

By an April 2008 decision, the Board remanded the case for 
further development.  In a June 2008 rating decision, the 
veteran's claimed residuals of a septoplasty were assigned a 
10 percent disability rating, effective May 27, 2008.  


FINDINGS OF FACT

1.  The veteran's residuals of a septoplasty, from June 1, 
2002 through May 26, 2008, were manifested by complaints of 
nasal blockage, a midline nasal septum and nares that were 
patent bilaterally.

2.  The veteran's residuals of a septoplasty, from May 27, 
2008, were manifested by a slightly deviated septum to the 
right side, an obstruction of 95 percent of the right nares 
as secondary to nasal mucosa swelling, mild erythema, patent 
airway on the left, no discharge, and nontender sinuses.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
claimed residuals of a septoplasty, from June 1, 2002 through 
May 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.31, 
4.97, Diagnostic Code 6502 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for claimed residuals of a septoplasty, from May 27, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.97, 
Diagnostic Code 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
December 2003.  This letter was issued prior to the appealed 
rating decision, consistent with the Mayfield line of 
decisions.  Additionally, a further VCAA letter was also 
issued in April 2008.

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision granting 
service connection, there can be no prejudice to the veteran 
from any possible shortcomings in providing notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an April 2008 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disability at issue.  The additional 
evidence of record includes VA outpatient treatment reports, 
the veteran's statements, and testimony from a hearing before 
the Board.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The veteran's claimed residuals of a septoplasty is currently 
rated under Diagnostic Code 6502 which provides ratings for a 
deviation of the nasal septum.  A 10 percent disability 
rating is assigned for a traumatic only deviation of the 
nasal septum with a 50 percent obstruction of the nasal 
passages on both sides or a complete obstruction on one side.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the veteran maintains that the claimed 
residuals of a septoplasty warrant an initial compensable 
evaluation from June 1, 2002 and a disability rating in 
excess of 10 percent from May 27, 2008.  

In a November 2001 VA examination, the veteran reported that 
he underwent a septoplasty in service and stated his nose 
cleared up after the surgery.  He reported intermittent 
periods with decreased airflow that increased with a cold.  
The veteran also reported no current discharge and was not 
currently receiving treatment.  In the past 12 months, he 
reported that he had not lost any work due to his 
disabilities.  A physical examination revealed the nasal 
mucosa was pink and moist, no polyps were visible, no 
discharge, the nasal septum appeared to be midline and the 
nares were patent bilaterally.  In addition, the veteran's 
sinuses were noted as nontender.  He was diagnosed with 
status post septoplasty with a normal examination.  A 
December 2001 x-ray of the sinuses revealed air fluid was 
level in the left maxillary sinus.  

VA outpatient treatment reports from April 2002 to June 2006 
reflects the veteran reported a history of chronic nasal 
blockage.  A January 2003 report noted the veteran had 
multiple vague complaints of nasal blockage though he 
declined an ear, nose and throat (ENT) evaluation.  An August 
2004 magnetic resonance imaging (MRI) revealed mild bilateral 
maxillary and sphenoid sinus disease.  

In a January 2008 hearing before the Board, the veteran 
testified that he could not breathe through his nose as it 
was blocked 100 percent of the time.  He reported fatigue and 
having a diminished work rate as his energy level and 
endurance were affected by an inability to breathe.  He was 
not currently using any breathing assistance devices or 
medications.  In regard to the effect that his disability has 
on his work as a student in a nursing program, the veteran 
testified that along with the trouble breathing, he tired 
easily, and his pace was slowed in accomplishing tasks.  He 
also testified that his symptoms might have worsened since he 
filed his claim.  He was not hospitalized for this condition.

During a May 2008 VA examination, the veteran reported 
trouble with breathing through his nose since his septoplasty 
in June 1999, although he felt the surgery helped initially.  
He reported the past use of steroid nasal sprays with no 
relief and did not use medication currently.  The veteran 
stated that while he had more trouble breathing when he 
exercised, this did not prevent him from exercising.  A 
physical examination revealed a slightly deviated septum to 
the right with an obstruction of the right nares of 95 
percent, secondary to nasal mucosa swelling.  The examiner 
also found mild erythema, a patent airway on the left, no 
discharge noted and nontender sinuses.  In the diagnosis, the 
examiner noted the veteran's deviated septum with significant 
obstruction of the right nares was the result of nasal 
mucosal swelling, though the etiology of the swelling was 
unknown.  The examiner also reported that the veteran had 
mild functional impairment with complaints of difficulty 
breathing through the right side of his nose which was 
exacerbated with exercise.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
claimed residuals of a septoplasty are appropriately 
evaluated as 0 percent disabling (noncompensable) from June 
1, 2002 through May 26, 2008, and 10 percent disabling from 
May 27, 2008 and does not warrant a higher evaluation at any 
time.  

The evidence of record for the period from June 1, 2002 to 
May 26, 2008 reflects no evidence of a deviation of the nasal 
septum with a 50 percent obstruction of the nasal passages on 
both sides or a complete obstruction on one side that would 
warrant an initial compensable evaluation.  In this regard, 
the Board notes that while the veteran complained of nasal 
blockage and reported a history of nasal blockage in VA 
outpatient treatment reports, a treatment provider did not 
find any blockage or obstruction of either nasal passage 
until the May 2008 VA examination.  

The Board acknowledges that the veteran's current disability 
rating of 10 percent from May 27, 2008 is the maximum 
evaluation assigned under Diagnostic Code 6502.  As such, the 
veteran cannot be assigned a higher evaluation under this 
section for this period.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the veteran's service connected disability does not reflect 
loss of part of the nose or scars on the nose, Diagnostic 
Code 6504 does not apply.  Moreover, as the veteran is also 
service connected for sinusitis, Diagnostic Codes 6510-6514 
are not applicable to the disability on appeal.  Thus, there 
is no other applicable diagnostic code which provides for a 
higher evaluation for the veteran's claimed residuals of a 
septoplasty based upon the evidence of record.  38 C.F.R. 
§ 4.97.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's claimed residuals of a septoplasty 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that there 
is no evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's claimed residuals of a septoplasty.  
The evidence of record demonstrates that the veteran reported 
only an interference with exercise and an decrease in work 
productivity associated with fatigue and a slow pace due to 
this disability.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable evaluation for 
claimed residuals of a septoplasty is not warranted at any 
time since the effective date of service connection on June 
1, 2002 through May 26, 2008, nor is a disability rating in 
excess of 10 percent warranted at any time since the 
effective date of increase on May 27, 2008.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits 
sought on appeal are accordingly denied.


ORDER

An initial compensable evaluation for claimed residuals of a 
septoplasty from June 1, 2002 through May 26, 2008 is denied.

A disability rating in excess of 10 percent for claimed 
residuals of a septoplasty from May 27, 2008 is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


